Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-5, 7-14, and 17-30 are pending.  Claims 1, 4, 7, and 14 have been amended; claims 6, 15, and 16 are cancelled; claims 3-5, 12-14, and 17-30* are withdrawn; claims 18-30 have been added.  Claims 1, 2, and 7-11 are now under consideration.  This Office Action is in response to the amendment filed on May 6, 2022.  

*Claims 3-5 remain withdrawn as in the prior Office Action (OA).  New claims 17-30 are either drawn to claims incorporating the withdrawn subject matter (e.g., from claims 3-5) or are drawn to non-elected process claims.  

Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 1/4/2018, the filing date of PCT/HU2018/050001 to which the instant application claims priority.  
Please note that a certified copy of the foreign priority document (HU P1700012) has NOT been received and was not located in the file wrapper.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 1 and 8-11 under 35 U.S.C. 102(a)(1) are maintained as discussed below.

Allowable Subject Matter
As stated in the prior OA, SEQ ID NO:11 itself is free of the prior art.  The search has thus been extended to an additional species, which is a sequence "sequentially analogous" to SEQ ID NO:11.  Since the prior OA incorrectly stated that claim 6 (now cancelled and rolled into claim 1) would be allowable if rewritten in independent form, this OA is made non-final since new grounds of rejection have been applied.  

Peptide Sequence Claim Interpretation
The Office generally interprets claims comprising SEQ ID NOs in the following manner: "comprising a sequence of SEQ ID NO: 1" requires only the minimal sequence segment (i.e. a dimer or 2mer) of SEQ ID NO: 1; "comprising the sequence of SEQ ID NO: 1" requires the full-length sequence with 100% identity to SEQ ID NO: 1 with or without any N-/C-terminal additions; "consisting of an amino acid sequence of SEQ ID NO: 1" encompasses any sequence of two or more amino acids fully contained within SEQ ID NO: 1 and potentially excluding other amino acid sequences; "consisting of the amino acid sequence of SEQ ID NO: 1" is limited to the sequence of the amino acids as specified by SEQ ID NO: 1, and nothing more or less; "an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, and 3" is any sequence of two or more amino acids fully contained within SEQ ID NOs: 1, 2, or 3; and "the amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, and 3" requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.  However, it is noted that any of these interpretations may differ based on the specific claim language/structure of any given claim.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, and 7-11 are indefinite in the recitation "sequentially analogous" in claim 1.  The term "sequentially analogous" is a relative term which renders the claims indefinite.  The term/phrase is subjective and is not defined in a limiting way in the specification.  This term is not defined by the claim, the specification does not provide a sufficient standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, one of ordinary skill in the art could reasonably construe "sequentially analogous" to have any of a variety of distinct meanings.  For example, does "sequentially analogous" refer to sequence identity?  If so, what level of sequence identity meets the limitation?  50%?  60%?  95%?  The specification does not say.  Or does "sequentially analogous" limit the claim to only substitutions typically considered "conservative" in this art (e.g., Ile for Leu)?  Does "sequentially analogous" require a peptide/protein to have a certain length?  Does this term require the same length (58 amino acid residues) as SEQ ID NOs: 11-20?  The specification provides no guidance to any of these questions.  In fact, this term/phrase is only mentioned three times in the entire specification (including once in original claim 6), and there is no discussion of the meaning of this term whatsoever.  
Since one of ordinary skill in the art could not be expected to make a reasonable distinction in the absence of further definitions and/or guidance in the specification, the metes and bounds of these claims are indefinite.  For the purposes of this Office Action, this term/phrase will be interpreted to be met by ANY level of sequence identity pending applicants' clarification of this critical issue.  

Claim Rejections - 35 USC § 102 (New)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 2, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAO (US 2003/0233675;Pub. Dec. 18, 2003).
Cao discloses microbial proteins (title; abstract).  Cao discloses SEQ ID NO:895, which contains the sequence Tyr Cys Arg Ala Val Lys Arg (instant SEQ ID NO:2), and reads on the structure of formula (Ih).  SEQ ID NO:895 of Cao is 33.33% identical with instant SEQ ID NO:11 (per NCBI Blast alignment 1).  Moreover, positions 154-151 of SEQ ID NO:895 (Tyr Cys Arg Ala Val Lys Arg) are 100% identical to instant SEQ ID NO: 2.  Either of these sequence identities reads on the limitation "having a sequence sequentially analogous to any of the sequences of SEQ ID NO:11", and SEQ ID NO:895 of Cao is therefore "sequentially analogous" to a sequence of SEQ ID NO:11 within the meaning of the instant claims.  Applicants are directed to the 112(b) indefiniteness rejection over the undefined term "sequentially analogous" presented supra.  
Regarding claim 7, consistent with the Peptide Sequence Claim Interpretation section supra, Cys Arg Ala Val Lys Arg is sequentially identical to positions 14-19 of instant SEQ ID NO:11 (i.e., a sequence of SEQ ID NO:11).  

Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG (US 2013/0115295; Pub. May 9, 2013).  
Wang discloses a peptide ACRGDMFGCA (SEQ ID NO: 7) ([0043]; p. 10 and elsewhere).  The bolded segment of the peptide reads on the structure of the formula (Ih).  SEQ ID NO:7 of Wang has 87.5% identity with residues 13-21 of instant SEQ ID NO:11 (per NCBI Blast alignment 2), and is therefore "sequentially analogous" to a sequence of instant SEQ ID NO:11 within the meaning of the instant claims.  Applicants are directed to the 112(b) indefiniteness rejection over the undefined term "sequentially analogous" presented supra.  
Regarding claim 7, consistent with the Peptide Sequence Claim Interpretation section supra, Cys Arg is sequentially identical to positions 14-15 of instant SEQ ID NO:11 (i.e., a sequence of SEQ ID NO:11).  
Wang discloses pharmaceutical formulations of the peptide, such as nanoparticle matrices reading on instant claims 8 and 9 ([0031], [0043]).  Wang teaches the compositions are delivered in pharmaceutically acceptable carriers known to those skilled in the art by techniques known to those skilled in the art.  The methods of administration include intravenous injection, intraperitoneal injection, local Subcutaneous injection, intra-cerebral injection, intra-articular injection, and intra muscular injection, reading on instant claim 10 ([0055]).  Wang discloses a kit [0060], reading on instant claim 11 ([0060]).  

Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARKLAND (US 5,994,125; Issued Nov. 30, 1999).  
Markland discloses SEQ ID NO:39, a peptide comprising the sequence Pro Cys Arg Ala Leu Leu Leu (PCRALLL), which reads on the structure of the formula (Ih).  SEQ ID NO:39 of Markland has 83.3% identity with residues 13-21 of instant SEQ ID NO:11 (per NCBI Blast alignment 3), and is therefore "sequentially analogous" to a sequence of instant SEQ ID NO:11 within the meaning of the instant claims.  Applicants are directed to the 112(b) indefiniteness rejection over the undefined term "sequentially analogous" presented supra.  
Regarding claim 7, consistent with the Peptide Sequence Claim Interpretation section supra, Cys Arg Ala is sequentially identical to positions 14-16 of instant SEQ ID NO:11 (i.e., a sequence of SEQ ID NO:11).  
Markland discloses pharmaceutical formulations of the peptide: In addition to a protein here disclosed, a pharmaceutical composition may contain pharmaceutically acceptable carriers, excipients, or auxiliaries (col. 12, lines 17-19). This reads on instant claims 8-9.  Markland also teaches the proteins of this invention may be administered, by any means, systemically or topically, to protect a subject against a disease or adverse condition.  For example, administration of such a composition may be by any parenteral route, by bolus injection or by gradual perfusion (col. 11, lines 58-61).  This reads on instant claim 10.  Hence Markland anticipates instant invention.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that prior claim 6, previously indicated as allowable, has been incorporated into claim 1 (response, p. 9).  
However, language previously present in claim 6 is indefinite.  Since this was not indicated in the prior OA, this OA is made non-final.  Additionally, please note that the language "any of the sequences of SEQ ID NO:11 …" in claim 1 is imprecise, does not clearly require sequence analogy to the full length of any of the recited sequences, and is interpreted to encompass sequence analogy to even the smallest sequence (i.e., a dimer) of any of the recited sequences.  

Conclusion
Claims 1, 2, and 7-11 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658